Citation Nr: 0927086	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-37 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern




INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claims, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.   

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the Veteran under VCAA.  Specifically, it is 
determined that a VA examination is necessary in order to 
evaluate the merits of the claim, as will be explained below.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration. These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the record contains VA clinical records 
indicating current moderately severe hearing loss 
bilaterally.  The Veteran contends that he was exposed to 
noise from target practice during active service.  He added 
that he had very limited post-service occupational noise 
exposure as a civil engineer.  Moreover, the service 
treatment records, while not demonstrating impaired hearing 
for VA purposes under 38 C.F.R. § 3.385 do indicate some 
decrease in auditory acuity, as shown by his April 1969 
separation examination, when compared to his January 1967 
enlistment examination.  In fact, the separation examination 
showed clinically recognizable hearing loss, with a puretone 
threshold of 35 decibels at 400 Hertz.  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993) ("the threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels 
indicate some degree of hearing loss").

For the above reasons, the low threshold of McLendon is found 
to be met, and thus an examination should be obtained.  
Moreover, although the service treatment records did not 
reference tinnitus, this is closely related to the hearing 
loss claim and thus the audiologic examination should address 
both issues.

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran a VA audiological 
examination for the purposes of 
determining the nature, extent and 
etiology of bilateral hearing loss and 
tinnitus.  All necessary testing should be 
performed in accordance with VA rating 
standards under 38 C.F.R. § 3.385 and all 
appropriate diagnoses should be rendered.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  

After reviewing the record, the examiner 
should express an opinion as to whether it 
is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
bilateral hearing loss and/or tinnitus 
initially manifested in service or are 
otherwise related to active service.  All 
opinions and conclusions expressed must be 
supported and accompanied by a clear 
rationale consistent with the evidence of 
record.  If the VA examiner concludes that 
the opinions cannot be offered without 
engaging in speculation then she/he should 
indicate the reason for this. 

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case (SSOC).  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate SSOC and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

